 



VENDOR AGREEMENT

 

This Vendor Agreement (the “Agreement”) is made effective as of the 1st day of
April, 2018 (the “Effective Date”), by and between Baker Hughes Oilfield
Operations LLC, a California corporation, with a place of business at 9110
Grogans Mill Road, The Woodlands, Texas 77380 (“Baker Hughes”) and Superior
Drilling Solutions, LLC formerly known as Superior Drilling Products, LLC, a
Utah corporation, with its principal place of business at 1583 South 1700 East,
Vernal, Utah 84078 (“Superior”). Baker Hughes and Superior may be referred to
herein collectively as the “Parties” or each singularly as a “Party”.

 

WITNESSETH:

 

WHEREAS, Superior has certain expertise in the manufacture, repair and
reconditioning of earth boring drill bits, core bits, eccentric or bicenter
bits, and concentric bits (the “Tools”) that employ polycrystalline diamond
compact (PDC) cutters for the oil and gas drilling industry (the “Work”);

 

WHEREAS, Superior desires to continue to perform the Work for Baker Hughes and
Baker Hughes desires to have Superior perform the Work;

 

NOW, THEREFORE, the Parties hereby agree to the following terms and conditions
governing the Work hereunder;

 

1. Baker Hughes Purchases from Superior

 

1.1 Baker Hughes shall maintain a minimum of two hundred forty (240) repair
activities per month (the “Minimum Threshold”). Should activities decline below
the Minimum Threshold, on average during any quarter, , the Parties will
endeavor to identify mutually agreeable alternate activities provided, however,
that notwithstanding Section 2.1, Superior shall have the right to terminate
this Agreement with three (3) months written notice. Should market conditions
deteriorate; the Minimum Threshold may be reduced due to total repair volume
reductions.

 

1.2. The standard hours of work shall be in accordance with the standard hour
schedule posted in SAP and on Exhibit A. Baker Hughes shall bear all freight
charges for shipping the bits to and from the Superior Facility where the Work
is performed. Adjustments to the standard schedule within SAP, outside a five
percent (5%) variance, shall be agreed by the Parties.

 

1.3 Superior shall not be responsible for invoicing customers of Baker Hughes
for any Work performed hereunder.

 

1.4 Terms of payment to Superior for the Work shall be found in Exhibit B.

 

1.5 Superior shall provide to Baker Hughes a weekly report describing the extent
of the repair activity. Contents of the report will be as defined by Baker
Hughes.

 

2. Term and Termination

 

2.1 The Term of this Agreement shall be for four (4) years from the Effective
Date hereof (“Initial Term”). During the Initial Term or subsequent annual
renewals, this Agreement can be terminated by either Party with a six (6) month
notice in writing prior to such termination date.

 

2.2 Notwithstanding any other provision in this Agreement, during the Initial
Term of this Agreement and during the term of any subsequent renewal thereof,
should the quality of the Work provided by Superior fall below the quality of
Baker Hughes’ standards, as reasonably determined by Baker Hughes, Baker Hughes
shall advise Superior in writing of the problem and make recommendations to
correct the problem. If Superior does not correct the quality problem to Baker
Hughes’ satisfaction within thirty (30) days after notice from Baker Hughes,
Baker Hughes shall have the right to immediately terminate this Agreement.

 

2.3 Following termination of this Agreement, for whatever reason, the parties
will take such steps to ensure that property and Confidential information is
returned to its rightful owner and that neither Party is unduly disadvantaged.
Any disputes arising will be resolved in accordance with the provisions of
Article 15.

 

2.4 Termination of this Agreement does not affect the terms and conditions of
Articles 4, 5, 6, 8, 9, 13, 14, 15, 17, 18 and 19 of this Agreement.

 

   

 

 

3. Equipment and Training; Baker Hughes Security Interest

 

3.1 Baker Hughes will provide, at no cost to Superior, training and technical
support to qualify and certify personnel of Superior in Baker Hughes’ processes
and shall be able to conduct periodic audits of Superior in order for Superior
to maintain such certification.

 

3.2 Baker Hughes will provide, at no cost to Superior, an inventory of PDC
Cutters to be used in the performance of the Work to be performed by Superior.
Baker Hughes will also supply bit boxes and nozzles to Superior. Baker Hughes
shall retain title to all PDC Cutter inventories, new and used, and supply of
bit boxes and nozzles. Baker Hughes will contact relevant vendors and request
that those vendors consider extending Baker Hughes’ pricing to Superior. No
vendor’s decision regarding what pricing to extend to Superior shall in any way
affect the validity of this Agreement.

 

3.3 At the request of Baker Hughes, Superior will provide any necessary
documentation, or assist Baker Hughes, with the filing of appropriate
documentation (e.g., UGC Financing Statements, etc.) required to establish and
evidence the Baker Hughes title and retained interest in the PDC Cutter
inventories, new and used, and supply of bit boxes and nozzles inventory.

 

4. Ownership of Work

 

4.1 Superior agrees all Work performed for Baker Hughes shall be the property of
Baker Hughes. Notwithstanding the foregoing, Superior understands and agrees
that Superior is an independent contractor and controls and assumes full
responsibility for all Work performed under the Agreement. Superior further
understands and acknowledges that Baker Hughes does not control the Work but is
relying on the skill and expertise of Superior in performing such Work.

 

4.2 Superior agrees that all programs, drawings, tracings, specifications,
technical notations, calculations, data, memoranda, cutter inventories, bit
boxes, nozzles, notes and other information or material, including all copies
and excerpts thereof, comprising all or any part of the Work or containing
information of the type set forth hereunder which (i) come into the possession
and custody of Superior’s employees or agents, or (ii) are prepared or compiled
by Superior or any of its employees or agents at any time during the term of
this Agreement, shall be delivered to Baker Hughes upon request of Baker Hughes.

 

5. Confidential information

 

5.1 The following is a definition of confidential information as used in the
Agreement (“Confidential information”):

 

Confidential information is highly sensitive, confidential information or other
proprietary information, either written or oral, of Baker Hughes or Superior.
Such information may include, but is not limited to, ideas, concepts, research
or development, development plans for new or improved products or processes,
data, formulae, techniques, designs, sketches know-how, photographs, plans,
cutters, cutter designs, nozzles, drawings, facts or knowledge concerning the
processes, specifications, samples, test specimens, report., scientific studies
or analyses, details of training methods, new products or new uses for old
products, refining technology, merchandising and selling techniques, contracts
and licenses, purchasing, accounting, business systems and computer programs,
long-range planning, financial plans and results, pricing or price lists, and
customer lists, findings, studies, inventions, designs, costs, strategic and
industry analyses, advertising and marketing plans and other information
relating to the business of Baker Hughes or Superior that is not generally
available to the public. This list is merely illustrative and Confidential
Information is not limited to these illustrations.

 

5.2 Either Baker Hughes or Superior may disclose or exchange Confidential
Information to the other Party (hereinafter the disclosing Party is sometimes
referred to as the “Discloser”). Either Baker Hughes or Superior may receive
Confidential Information from the other Party (hereinafter the receiving Party
is sometimes referred to as the “Receiver”).

 

5.3 The Receiver hereby covenants and agrees that it shall not (either directly
or indirectly) reveal or disclose or allow any Confidential Information to be
obtained by any other third party person, partnership, association, or
corporation; it shall not use such information for any purpose whatsoever
without the prior written consent of Discloser, except as expressly contemplated
by this Agreement; it shall treat all such Confidential Information received
from the Discloser as a trade secret proprietary in nature to the Discloser and
will use its best efforts to safeguard the secrecy of the Confidential
Information.

 

   

 

 

5.4 Property in all Confidential Information shall remain vested in the
Discloser and nothing in this Agreement shall be construed as granting any
rights of license to use or deal with the Confidential Information in any way
other than permitted by this Agreement. The Confidential Information and all
copies or notes relating thereto will be returned by the Receiver immediately on
the request of the Discloser.

 

5.5 Nothing herein above contained shall deprive the Receiver the right to use
or disclose any information:

 

  (a) which is, at the time of disclosure, known to the trade or the public;    
    (b) which becomes at a later date known to the trade or the public through
no fault of the Receiver and then only after said later date;         (c) which
is possessed by the Receiver, as evidenced by written records, before receipt
thereof from the Discloser;         (d) which is disclosed to the Receiver in
good faith by a third party who has an independent right to such information.  
      (e) which is developed by employees of Receiver independently of any
knowledge of the Confidential Information of Discloser.

 

5.6 Each Party hereto agrees that all Confidential Information furnished by the
Discloser to the Receiver or which is developed by one Party for the other
whether taking place before, after or in contemplation of a Work Order or
Purchase Order, will be Confidential Information.

 

5.7 Upon termination, the Receiver shall remain obligated under the provisions
of this Paragraph 5 to maintain the Confidential Information of the Discloser
and not use same for their own benefit or the benefit of third parties.

 

5.8 In the event that the Receiver or any of its Affiliates or Representatives
become legally compelled (by deposition, interrogatory, request for document,
subpoena, civil investigative demand or similar process) to disclose any of such
Confidential Information, the Receiver shall provide the Discloser with prompt
prior written notice of such requirement so that the Discloser may seek a
protective order or other appropriate remedy or waive compliance with the terms
of this Agreement. In the event that such protective order or other remedy is
not obtained, or that the Discloser waives compliance with the provisions
hereof, the Receiver agrees to furnish only that portion of such Confidential
Information that the Receiver is advised by written opinion of counsel is
legally required and to exercise its best efforts to obtain assurance that
confidential treatment will be accorded such Confidential Information.

 

5.9 The Receiver of Confidential Information understands and agrees that the
unauthorized use or disclosure of any Confidential Information by Receiver and
its employees or agents in violation of this Agreement may cause severe and
irreparable damage to the Discloser and agrees that money damages would not be a
sufficient remedy for any breach of this Agreement. The Receiver understands and
agrees further that the Discloser is entitled and authorized, in the event of
any breach of this Agreement, to seek a restraining order and/or injunction from
any competent court of equity to enjoin and restrain Receiver and its employees
or agents from any disclosure of proprietary and Confidential Information of the
Discloser without the necessity of complying with the provisions of Article 15
regarding resolution of disputes. Such equitable remedies shall be in addition
to and not in lieu of any damages to which the Discloser may be entitled by law.
The Receiver shall notify the Discloser immediately, and cooperate with the
Discloser, upon the Receiver’s discovery of any loss or compromise of the
Discloser’s Confidential Information.

 

6. Patents, Trademarks, Copyrights and other Intellectual Property

 

6.1 Superior shall promptly and freely disclose to Baker Hughes any and all
intellectual property, including conceptions, inventions, improvements,
suggestions for improvements and valuable discoveries, whether patentable or
not, which are conceived or made by Superior solely or jointly with another or
others during the term of this Agreement and which are a derivative of
Superior’s Work on a Tool for Baker Hughes specifically under this Agreement or
which Superior conceives solely as a result of the Work rendered to Baker
Hughes, and Superior hereby assigns, and agrees to assign, all interests and
related rights therein to Baker Hughes or its nominee. Superior understands and
agrees that all copyrights, patents, trademarks, trade secrets or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Superior
or its personnel exclusively in or as a result of performing the Work for Baker
Hughes’s shall belong exclusively to Baker Hughes. Nothing herein contained
shall be construed as granting or implying any right to Supplier under any
intellectual property rights of Baker Hughes, including Confidential
Information, Letters Patent or trademark or copyright rights, or to use any
Confidential Information, any invention, mark or copyrighted work covered
thereby except as expressly contemplated by this Agreement.

 

   

 

 

6.2 Superior automatically assigns and shall cause his personnel automatically
to assign, at the time of creation of the Work, without any requirement of
further consideration, any rights, title, or interest it or they may have in
such intellectual property, including any patents, copyrights, or any other
intellectual property rights pertaining thereto. Upon request above by Baker
Hughes, Superior shall take such further actions, and shall cause its personnel
to take such further actions, including execution and delivery of instruments of
conveyance which Baker Hughes shall deem necessary to be executed in order to
apply for and obtain patents, copyrights, or other intellectual property
protection in the United States or any foreign country, or to protect otherwise
Baker Hughes’s interest therein

 

7. Warranties

 

In the event that Superior’s Work fails to conform to the specifications of
Baker Hughes set forth in the relevant scope of work document, then as Baker
Hughes’ sole remedy for such nonconformance, Superior shall repair or replace
such defective Work brought to Superior’s attention by Baker Hughes within a
period of six (6) months from delivery of any equipment or date of first use,
whichever is earlier. Except as otherwise provided in this Paragraph, Superior
makes no warranty, either express or implied (including without limitation,
implied warranties of merchantability or fitness for a particular purpose).
Notwithstanding anything to the contrary in the Agreement, Superior’s warranty
obligations are strictly limited to the reperformance of any Work once any
defective or non-conforming Tool has been delivered to Superior’s designated
facility.

 

8. Indemnity

 

8.1 SUPERIOR HEREBY INDEMNIFIES, DEFENDS AND AGREES TO HOLD BAKER HUGHES, AND
BAKER HUGHES’S PARENT, SUBSIDIARY AND AFFILIATED COMPANIES, AND ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES OR INVITEES
(COLLECTIVELY, “BAKER HUGHES GROUP”) HARMLESS AGAINST ANY AND ALL CLAIMS,
JUDGMENTS, SETTLEMENTS, FINES, PENALTIES, EXPENSES (INCLUDING BUT NOT LIMITED TO
ATTORNEY FEES AND COURT COSTS), COSTS AND LIABILITIES AS A RESULT OF OR RELATING
TO PERSONAL INJURY, BODILY INJURY, ILLNESS, DEATH OR DESTRUCTION OR LOSS OF
PROPERTY OR ANY OTHER THEORY OF LOSS OR LIABILITY (COLLECTIVELY, “CLAIMS”)
ARISING FROM OR RELATING TO THE NEGLIGENCE, ACTIONS, OMISSIONS, STRICT
LIABILITY, PRODUCTS LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF SUPERIOR, OR
ARISING FROM OR RELATING TO, DIRECTLY OR INDIRECTLY FROM, SUPERIOR’S
PERFORMANCE, THE SUBJECT MATTER OR BREACH OF THIS AGREEMENT, OR FROM ANY CLAIMS
RELATING TO INFRINGEMENT, THEFT OR UNAUTHORIZED USE OF ANY PATENTS, COPYRIGHTS,
TRADEMARKS, TRADE SECRETS OR INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF ANY
PERSON. IN ADDITION, SUPERIOR SHALL INDEMNIFY, RELEASE, DEFEND AND HOLD BAKER
HUGHES AND THE OTHER MEMBERS OF THE BAKER HUGHES GROUP HARMLESS FROM ANY CLAIMS
(AS DEFINED ABOVE) ASSERTED BY (ON BEHALF OF), ARISING IN FAVOR OF OR RELATING
TO ANY EMPLOYEES, AGENTS, REPRESENTATIVES OR INVITEES OF SUPERIOR, (AND RELATING
TO BAKER HUGHES, WITH REGARD TO SUPERIOR’S OWN PROPERTY OR LOSSES), REGARDLESS
OF THE NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, PREMISES LIABILITY,
PRODUCTS LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF SUPERIOR, BAKER HUGHES,
ANY OTHER MEMBER OF BAKER HUGHES GROUP OR ANY OTHER PERSON OR PARTY. THIS
INDEMNITY SHALL BE BINDING UPON THE SUCCESSORS, ASSIGNS AND HEIRS OF SUPERIOR.

 

8.2 BAKER HUGHES HEREBY INDEMNIFIES, DEFENDS AND AGREES TO HOLD SUPERIOR, AND
SUPERIOR’S PARENT, SUBSIDIARY AND AFFILIATED COMPANIES, AND ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES OR INVITEES
(COLLECTIVELY, “SUPERIOR GROUP”) HARMLESS AGAINST ANY AND ALL CLAIMS, JUDGMENTS,
SETTLEMENTS, FINES, PENALTIES, EXPENSES (INCLUDING BUT NOT LIMITED TO ATTORNEY
FEES AND COURT COSTS), COSTS AND LIABILITIES AS A RESULT OF OR RELATING TO
PERSONAL INJURY, BODILY INJURY, ILLNESS, DEATH OR DESTRUCTION OR LOSS OF
PROPERTY OR ANY OTHER THEORY OF LOSS OR LIABILITY (COLLECTIVELY, “CLAIMS”)
ARISING FROM OR RELATING TO THE NEGLIGENCE, ACTIONS, OMISSIONS, STRICT
LIABILITY, PRODUCTS LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF BAKER HUGHES,
OR ARISING FROM OR RELATING TO, DIRECTLY OR INDIRECTLY FROM, BAKER HUGHES’S
PERFORMANCE, THE SUBJECT MATTER OR BREACH OF THIS AGREEMENT, OR FROM ANY CLAIMS
RELATING TO INFRINGEMENT, THEFT OR UNAUTHORIZED USE OF ANY PATENTS, COPYRIGHTS,
TRADEMARKS, TRADE SECRETS OR INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF ANY
PERSON. IN ADDITION, BAKER HUGHES SHALL INDEMNIFY, RELEASE, DEFEND AND HOLD
SUPERIOR AND THE OTHER MEMBERS OF THE SUPERIOR GROUP HARMLESS FROM ANY CLAIMS
(AS DEFINED ABOVE) ASSERTED BY (ON BEHALF OF), ARISING IN FAVOR OF OR RELATING
TO ANY EMPLOYEES, AGENTS, REPRESENTATIVES OR INVITEES OF BAKER HUGHES, (AND
RELATING TO SUPERIOR, WITH REGARD TO BAKER HUGHES’S OWN PROPERTY OR LOSSES),
REGARDLESS OF THE NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, PREMISES
LIABILITY, PRODUCTS LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF BAKER HUGHES,
SUPERIOR, ANY OTHER MEMBER OF SUPERIOR GROUP OR ANY OTHER PERSON OR PARTY, THIS
INDEMNITY SHALL BE BINDING UPON THE SUCCESSORS, ASSIGNS AND HEIRS OF BAKER
HUGHES.

 

   

 

 

9. Non-competition

 

9.1 Superior agrees that during the term of this Agreement, Superior will not
perform the Work for any party other than Baker Hughes.

 

9.2 Superior may engage in other activity not related to or in competition with
the business of Baker Hughes to the extent that such other activity shall not be
considered a breach of this Agreement. If Superior is already in a line of
business or developing products that Baker Hughes is also in or Baker Hughes
later enters, Superior shall be permitted to operate such business line without
any restriction. If a court of competent jurisdiction concludes that the
parameters of this restrictive covenant are over-broad and thereby
unenforceable, the parties agree that the court may reform the parameters so as
to make the agreement enforceable.

 

10. Insurance

 

10.1 At all times when Superior is performing Work pursuant to this Agreement,
Superior agrees to procure and maintain and Superior agrees to have its agents,
contractors or subcontractors maintain, the following insurance coverages:

 

  (a) Commercial General Liability covering bodily injury and property damage
with a limit of not less than $2,000,000 for each occurrence;         (b)
Workers’ Compensation insurance (or maintenance of a legally permitted and
governmentally approved program of self-insurance) covering Superior’s employees
pursuant to applicable state workers’ compensation laws for work related
injuries suffered by employees of Superior; and         (c) Employers Liability
insurance with limits of not less than $1,000,000 for each accident.

 

10.2 Superior agrees to provide Baker Hughes with a Certificate of Insurance
evidencing that the above coverages are in full force and effect.

 

10.3 To the extent of the indemnity and release obligations expressly assumed by
Superior hereunder, Superior agrees that all insurance policies it carries: (i)
will be primary to Baker Hughes Group’s insurance, (ii) will name Baker Hughes
Group as an additional insured party (only on the Commercial General Liability
policy described above), and (iii) be endorsed to waive subrogation against
Baker Hughes Group.

 

11. Compliance with Laws

 

Each Party represents, warrants and covenants that all work performed hereunder
shall be conducted in accordance with all applicable governmental safety
regulations, standards, procedures and precautions, and that in connection
therewith it employs all necessary or required protective equipment and devices.
Each Party agrees to abide by and be bound under the other Party’s policies
governing the conduct and safety of personnel having access to the other Party’s
facilities or its customers facilities, including without limitation, the other
Party’s policies regarding illegal and unauthorized articles, and drug and
alcohol policies, but shall have no responsibility for the adequacy of such
policies; provided that only such policies of a Party provided to the other
Party in writing shall be applicable to the other Party, and in the absence of
such written policies, the other Party shall be required to comply with its own
policies and the highest industry and HSE standards governing the matters listed
above. Without limiting the generality of the foregoing, Superior agrees to
notify Baker Hughes in writing in the event that Superior discovers any
hazardous materials in connection with performing the Work hereunder

 

   

 

 

12. Notices

 

All notices, authorizations and requests in connection with this Agreement shall
be deemed given on the day they are (i) deposited in the mail, postage prepaid,
certified or registered, return receipt requested; (ii) sent by air express
courier (e.g., DHL, Federal Express or Airborne), charges prepaid, return
receipt requested, and addressed as set forth below or (iii) on the business day
after delivery if notice is given by email of a PDF document (with confirmation
of transmission):

 

Superior: Superior Drilling Products, LLC   P.O. Box 1656   Vernal, UT 84078  
telephone: 435.789.0594   e-mail: annette@teamsdp.com   Attn: Annette Meier,
President     Baker Hughes: Baker Hughes Oilfield Operations LLC   9110 Grogans
Mill Road   The Woodlands, TX 77380   telephone: 281.363.6934   e-mail:
doug.brewer@bakerhughes.com   Attn: Doug Brewer, AMO Manager

 

13. Consequential Damages and Maximum Liability

 

13.1 Consequential Damages. EXCEPT WITH REGARD TO A BREACH BY SUPERIOR OR BAKER
HUGHES WITH RESPECT TO PARAGRAPHS 5 OR 6 BUT NOTWITHSTANDING ANYTHING CONTAINED
IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR AND EACH PARTY HEREBY AGREES TO RELEASE, INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE OTHER PARTY’S GROUP (AS DEFINED IN ARTICLE 8) FROM AND AGAINST ANY
AND ALL CLAIMS ASSERTED BY OR IN FAVOR OF ANY MEMBER OF THE INDEMNIFYING PARTY’S
GROUP FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
INCLUDING, BUT NOT LIMITED TO, DAMAGES FOR LOST PRODUCTION, LOST REVENUE, LOST
PRODUCT, LOST PROFITS OR LOST BUSINESS OR BUSINESS INTERRUPTIONS, FROM ANY CAUSE
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, THE NEGLIGENCE OR BREACH OF DUTY
(STATUTORY OR OTHERWISE), STRICT LIABILITY, PRODUCT LIABILITY OR OTHER FAULT OR
RESPONSIBILITY OF EITHER PARTY OR ANY MEMBER OF ITS GROUP, AND EACH PARTY HEREBY
RELEASES THE OTHER IN THIS REGARD.

 

13.2 Maximum Liability. EXCEPT FOR OBLIGATIONS TO MAKE PAYMENT UNDER THIS
AGREEMENT, LIABILITY FOR INDEMNIFICATION IN SECTIONS 8 OR 13.1, LIABILITY FOR
BREACH OF CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT SHALL CONTRACTOR’S AGGREGATE LIABILITY
ARISING OUT OF OR RELATED TO ANY ORDER ISSUED PURSUANT TO THIS AGREEMENT,
WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE OF ANY KIND) OR OTHERWISE, EXCEED $1,000,000 USD.

 

14. Ancillary Provisions

 

14.1 No waiver, modification or amendment of any term, condition or provision of
this Agreement nor any addition thereto shall be valid or of any force or effect
unless made in writing and signed by an authorized representative of the
Parties.

 

14.2 Superior shall not assign this Agreement without prior written approval of
Baker Hughes. Any attempt to so assign shall be void. Assignment without such
approval shall not operate to relieve Superior of any of its obligations under
this Agreement.

 

14.3 Superior is and shall remain an independent contractor in its performance
of this Agreement. Notwithstanding anything herein that may be construed to the
contrary, this Agreement shall not constitute, create, or in any way be
interpreted as, a joint venture, partnership or formal business organization of
any kind and nothing contained in this Agreement shall be construed as
establishing any joint obligations between the parties. Each Party hereto
retains the right to conduct its own business as it sees fit and each Party
shall act as an independent contractor of the other and shall not, except as
specifically authorized hereunder, act as an agent or representative of the
other Party for any purpose whatsoever. Except as expressly provided herein, (a)
no Party shall have the authority to bind the other Party or make any commitment
or incur any costs or expenses for or in the name of the other Party, and (b) no
Party hereto shall be responsible in any way for any obligation or liability
incurred or assumed by any other Party. None of the parties’ employees shall be
deemed to be the employees or servants of the other Party for any purpose. No
Party shall have any fiduciary duty to the other, no special relationship
between the parties shall be deemed to exist, and no duties not specifically set
forth in this Agreement shall exist.

 

14.4 This Agreement shall be interpreted under the laws of the State of Texas,
excluding conflicts of law and choice of law statutes.

 

   

 

 

14.5 If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect. No waiver of any breach of any provision
of this Agreement shall constitute a waiver of any other breach of the same or
any other provisions hereof, and no waiver shall be effective unless made in
wilting and signed by an authorized representative of the waiving Party.

 

14.6 Neither Party shall be responsible for any failure or delay in complying
with the terms of this Agreement where such failure or delay is due to causes
beyond its reasonable control. These causes shall include, but not be restricted
to, fire, storm, flood, earthquake, explosion, accident, acts of the public
enemy, war, rebellion, insurrection, sabotage, epidemic, quarantine
restrictions, labor disputes, labor shortages, transportation embargoes or
failures or delays in transportation, inability to secure necessary raw
materials or machinery, acts of God, acts of any government, whether national,
municipal or otherwise, or any agency thereof, and judicial action. The Party so
affected by the force majeure shall notify the other Party as soon as
practicable of its existence. The parties shall then meet and endeavor to
alleviate the effect and extent thereof. If the force majeure persists for a
period in excess of 180 days either Party may terminate this Agreement by giving
the other Party 90 days’ written notice thereof.

 

14.7 This Agreement, including any and all Schedules attached hereto, constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede all previous agreements and understandings, whether
oral or written, express or implied. The Parties specifically intend to replace
and supersede the previous Vendor Agreement between Baker Hughes and Superior,
dated October 28, 2013 as amended by that certain Amendment No. 1 to the Vendor
Agreement dated effective as of September 28, 2015 and terminated effective as
of the Effective Date. To the extent the terms and conditions of this Agreement
are in conflict with any terms or conditions in any Schedule, Confidentiality
Agreement, work order, proposal, purchase order, invoice or other terms and
conditions in any other document, the terms and conditions of this Agreement
shall control. This Agreement may not be altered, amended, or modified except by
written instrument signed by the duly authorized representatives of all parties.
The terms on any Work Order, Purchase Order or other form submitted by Superior
to Baker Hughes shall not apply to this Agreement.

 

15. Conciliation/Arbitration

 

15.1 Any disputes, claims or controversies connected with, arising out of, or
related to, this Agreement and the rights and obligations created herein, or the
breach, validity, existence or termination hereof (the ‘Dispute”), shall first
be submitted to the respective representatives of the parties for resolution. If
those designated representatives are unable to resolve such dispute, claim or
controversy within thirty (30) days of such submission, the dispute, claim or
controversy shall then be submitted to the Presidents of the respective parties
for resolution. If the respective Presidents of the parties are unable to
resolve such dispute, claim or controversy within thirty (30) days of
submission, the dispute, claim or controversy shall then be submitted to
mandatory, binding arbitration in accordance with Clause 15.2 below.

 

15.2 Any Dispute arising out of or connected with this Agreement which cannot be
resolved utilizing the procedures set forth In Clause 15.1 above, shall be
referred to and finally resolved by arbitration. Upon notice by either Party to
the other, all disputes, claims, questions, or differences (including issues
relating to the formation of the agreement and the validity of this arbitration
clause) shall be finally settled by binding arbitration administered by the
American Arbitration Association (“AAA”) in accordance with the provisions of
its Commercial Arbitration Rules, as well as the Federal Rules of Civil
Procedure and the Federal Rules of Evidence, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.

 

15.3 The arbitration Panel shall consist of a single arbitrator, unless
otherwise agreed to by the parties. The place of arbitration shall be Houston,
Texas. If the parties are not able to decide upon a neutral third party
arbitrator within thirty (30) days of the request for arbitration, then the AAA
shall select an arbitrator having at least twenty (20) years of experience in
intellectual property matters. All proceedings will be conducted in English.

 

The parties agree to hold the entirety of the arbitration proceedings, including
knowledge of the existence of any dispute or controversy, completely
confidential except for such disclosures as might be required by law

 

This arbitration agreement does not limit or affect the right of either Party to
seek from any court having jurisdiction any interim, interlocutory, or
provisional relief that is necessary to protect the rights or property of that
Party. Alternatively, either Party may apply to the AAA pursuant to the AAA
Optional Rules for Emergency Measures seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.

 

   

 

 

16. Power and Authority

 

Each Party hereto represents that it has full power and authority (corporate or
otherwise) to execute this Agreement and bind the Party on whose behalf it is
signing.

 

17. Multiple Counterparts

 

This Agreement may be executed in any number of counterparts (including by
electronic delivery of signed signature pages) and by different Parties in
separate counterparts, each of which counterparts, when so executed and
delivered, will be deemed to be an original and all of which counterparts, taken
together, will constitute but one and the same agreement.

 

18. Drafting

 

Both Parties hereto acknowledge that each Party was actively involved in the
negotiation and drafting of this Agreement and that no law or rule of
construction shall be raised or used in which the provisions of this Agreement
shall be construed in favor or against either Party hereto because one is deemed
to be the author thereof.

 

19. Prevailing Party

 

If any legal action or other proceeding is brought for the enforcement of this
Agreement or any document executed in connection with, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement or any document, instrument or agreement executed
in connection herewith, the successful prevailing Party shall be entitled to
recover reasonable attorney’s fees, court costs and all other costs and expenses
incurred in that action or proceeding from the non-prevailing Party.

 

SIGNATURES ON FOLLOWING PAGE

 

   

 

 



IN WITNESS WHEREOF, this Agreement has been executed on behalf of each Party as
of the day and year set forth at its beginning.

 

  SUPERIOR DRILLING PRODUCTS, LLC         By /s/ Annette Meier   Title President
        BAKER HUGHES OILFIELD OPERATIONS LLC         By /s/ Scott Schmidt  
Title Vice President – Drill Bits

 

   

 

 



EXHIBIT A

 

Superior’s hourly rate will be $+++.

 

The Baker Hughes USL standard hour rate is adjusted based on a balance sheet
calculation maintaining a cost neutral P&L for USL AMO.

 

Repair Charge Example

 

Inspection Fee:  All Sized  $+++  +++ Hours            Setup Charges:  ‹ 9” 
$+++  +++ Hours    ‹ 13”  $+++  +++ Hours    ‹ 18”  $+++  +++ Hours           
Cutter Rotation:  3/8  $+++  +++ Hours    1/2  $+++  +++ Hours    5/8 & 3/4 
$+++  +++ Hours            Cutter Replacement:  3/8  $+++  +++ Hours    1/2 
$+++  +++ Hours    5/8 & 3/4  $+++  +++ Hours            Pocket Repair:  3/8 
$+++  +++ Hours    1/2  $+++  +++ Hours    5/8 & 3/4  $+++  +++ Hours           
Box Prep:     $+++  +++ Hours            Used Reclaimed Nozzles:     All sizes 
$+++/each            Used Reclaimed Cutters:     All Sizes  $+++/each           
Shop Rate:  Per Hour  $ +++   

 

+++ This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended, and has been filed separately with
the Securities and Exchange Commission.

 

   

 

 



EXHIBIT B

 

Terms of payment to Superior for the Work shall be the GE Accelerated Payment
Program with details found in Addendum to Purchase Orders with Superior Drilling
Solutions, LLC.

 

   

 

 



